               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

WILLIAM S. FULLER,

     Plaintiff,

v.                                   CIVIL ACTION NO. 1:18-01149

BARBARA RICKARD, Warden

     Defendant.


                     MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).    Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation (“PF&R”) on January 22,

2021, in which he recommended that the district court deny

plaintiff’s application to proceed without prepayment of fees and

costs, dismiss plaintiff’s petitions under 28 U.S.C. § 2241, and

remove this matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.    Upon plaintiff’s motion, he was

also given an additional extension of time, until May 10, 2021,

to file objections.    The failure of any party to file such

objections constitutes a waiver of such party's right to a de
novo review by this court.   Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).

       The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

required time period.   Having reviewed the Findings and

Recommendation filed by Magistrate Judge Aboulhosn, the court

adopts the findings and recommendations contained therein.

Accordingly, the court hereby DENIES plaintiff’s application to

proceed without prepayment of fees and costs, DISMISSES

plaintiff’s petitions under 28 U.S.C. § 2241; and directs the

Clerk to remove this case from the court’s active docket.

       Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).    A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”   28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.


                                 2
       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

       IT IS SO ORDERED this 12th day of July, 2021.

                                ENTER:


                                    David A. Faber
                                    Senior United States District Judge




                                3
